Title: To Alexander Hamilton from William S. Smith, 23 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            12th. Regt. Bronks July 23d. 1799.
          
          enclosed I submit to your purusal a Letter from Capt. Fondy, stating a particularly hard case, relative to the rank of Lt. Foster.
          It is sufficient for me fully to submit the statement to your consideration; confident if mistakes have been made, injurious to Lt. Foster’s rank, you will with pleasure use your influence to have them rectified—I have the honor to be, Sir Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        